DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-15, 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art of record does not disclose or fairly suggest a method of forming a gate structure with limitation “sequentially and in-situ forming a work function metal layer, a barrier layer, a cap layer, and a glue layer through an atomic layer deposition (ALD) process, wherein the cap layer comprises an amorphous layer with a group IVA element; and forming a metal layer on the glue layer, wherein the forming the metal layer is an ex-situ process, and a TiON layer is formed between the metal layer and the glue layer” along with other limitations of the claim.
Regarding claim 21, the prior art of record does not disclose or fairly suggest a method of forming a gate structure comprising: “forming a cluster layer on the gate dielectric layer through an atomic layer deposition (ALD) process, wherein the cluster layer at least comprises a work function metal layer, a first cap layer, a barrier layer, and a glue layer, wherein the work function metal layer is in direct contact with the gate dielectric layer, the first cap layer is in direct contact with the work function metal layer, and the first cap layer comprises a first amorphous layer with a group IVA element” along with other limitations of the claim.
Regarding claim 29, the prior art of record does not disclose or fairly suggest a method of forming a gate structure comprising: “forming a gate structure covering a portion of the at least one fin, wherein the gate structure comprises a gate dielectric layer contacting the at least one fin, a metal layer, and a cluster layer sandwiched between the metal layer and the gate dielectric layer, wherein the cluster layer at least comprises: a work function metal layer formed on the gate dielectric layer; a barrier layer formed on the work function layer; a glue layer formed over the barrier layer; and a first cap layer formed between the barrier layer and the glue layer, wherein the first cap layer comprises an amorphous carbon layer and a plurality of carbon-nitrogen (C-N) bonds are formed between the first cap layer and the glue layer.
The closest prior art of record are Brand et al. (US 2015/0262828 A1), Haukka et al. (US 2016/0118261 A1) and Li et al. (US 11062900 B2).
Brand teach a transistor (see Fig. 2G) with gate dielectric layer 218, a barrier layer 220, a work function layer 232, a TiN cap layer 234, and a metal fill layer 236.  But Brand does not disclose a TiON layer (claim 1), or an amorphous first cap layer (in claims 21 and 29).  Haukka teaches a gate structure (see Fig. 4 of Haukka) with a high-k dielectric layer 402, a lower barrier layer 404, a work function layer 406, an upper barrier layer 408, and a metal gate electrode layer 410.  Haukka does not disclose all the layers required in the claims 1, 21, and 29.  Li teaches a method of forming a semiconductor device that includes forming an amorphous silicon capping layer on a TiN layer.  However, the amorphous Si is removed afterward.  On the other hands, the language of the claims imply that the capping layer remains in the device (there are other layers on top of the capping layer).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822